Order entered April 17, 2013




                                              In The
                                  Court of Appeals
                           Fifth District of Texas at Dallas
                                      No. 05-12-01545-CV

              GERALD ALEXANDER AND ALL OTHER OCCUPANTS OF
               2713 CARMEL DR, CARROLLTON, TX 75006, Appellant

                                                V.

              WELLS FARGO BANK, NA SUCCESSOR BY MERGER TO
             WELLS FARGO BANK SOUTHWEST, NA F/K/A WACHOVIA
            MORTGAGE FSB F/K/A WORLD SAVINGS BANK, FSB, Appellee

                       On Appeal from the County Court at Law No. 5
                                   Dallas County, Texas
                           Trial Court Cause No. CC-12-06478-E

                                            ORDER
       The Court has before it appellee’s April 4, 2013 motion to dismiss for failure to

prosecute. The Court DENIES the motion at this time. The Court ORDERS appellant to file

his brief within ten days of the date of this order. If appellant does not do so, this appeal may be

dismissed without further notice.


                                                       /s/   ELIZABETH LANG-MIERS
                                                             JUSTICE